Citation Nr: 1716339	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disorder to include as a result of osteoarthritis, a neurological condition, or a cold injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that this matter originally stemmed from a claim for service connection for a condition that the Veteran originally characterized as a cold injury to the upper and lower extremities.  As a result of the Veteran's claim, VA provided the Veteran an examination, and the examiner indicated that the Veteran reported pain and cold sensitivity in his feet; which the examiner indicated was the result of osteoarthritis.  Subsequently, the RO characterized the Veteran's claim as two claims: residuals of cold injuries in the lower extremities and residuals of cold injuries in the upper extremities.  The RO denied both claims.  A timely notice of disagreement (NOD) only challenged the denial of service connection for the lower extremities.  In light of this procedural history, as well as the Veteran's complaints, the Board has characterized this issue as a claim for service connection for a bilateral foot disorder and taken into consideration all possible causes including: as a result of a cold injury, a neurological condition, and osteoarthritis.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A medical nexus has not been established linking the current bilateral foot disorder to an in-service incurrence to include a cold injury, and the current bilateral foot disorder did not manifest within one year of separation from service; and continuity of symptomology since separation from service has not been established.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder to include as a result of osteoarthritis, a neurological condition, or a cold injury have not been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have not been associated with the claims file.  The National Personnel Records Center (NPRC) in response to VA's request for the Veteran's service treatment records has indicated that the Veteran's records may have been destroyed in a fire at the NPRC in 1973.  The Board finds that any further attempts to obtain the Veteran's service treatment records would be futile.  Moreover as discussed below, the Board has conceded the Veteran's claimed in-service incurrence; namely exposure to extreme cold weather during his service in Korea.  VA treatment records have been associated with the claims file.  VA also requested that the Veteran identify or submit any outstanding relevant private treatment records.  Finally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination, in October 2014, as well as an August 2015 addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination or medical opinion conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Feet

At issue is whether the Veteran is entitled to service connection for a bilateral foot disorder to include as a result of osteoarthritis, a neurological condition, or a cold injury.  The weight of the evidence indicates that the Veteran is not entitled to service connection.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases like arthritis or other organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service or when there is credible evidence of continuity of symptomatology since separation of service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran underwent a VA psychological examination in July 1997.  The Veteran reported that, at the time of the examination, arthritis was his major medical difficulty at that time.

Treatment records as early as November 2012 indicate that the Veteran had multiple site osteoarthritis in his shoulders, knees, and low back.

In a January 2014 statement, the Veteran's representative indicated that the Veteran had reported experiencing pain, tingling, numbness, and cold sensitivity in his feet.  The statement also indicated that the Veteran served during the third winter of the Korean War, and that exposure to extreme cold temperatures in-service should be conceded; despite the fact that the Veteran had not sought treatment for a cold injury in-service.

The Veteran underwent a VA cold injury examination in October 2014 at which he reported being exposed to cold weather in Korea in 1952, and the examiner noted a diagnosis of a subjective cold weather injury from 1952.  The Veteran reported experiencing pain and cold sensitivity in both of his feet.  Notably, the Veteran did not report numbness or locally impaired sensation in either foot.  The examiner noted that an October 2014 x-ray was indicative of osteoarthritis in both of his feet.  In response to a question of whether the Veteran's cold injury residuals impact his ability to work, the examiner noted that Veteran's reports that he could not be on his feet for a prolong period of time.  The examiner opined that the Veteran's claimed condition was less likely than not related to a period of service, because there were no documented injuries or treatments for this condition; the Veteran's records were silent for this condition in 1997; and that there were no complaints of cold weather problems from 2005 till the date of the examination.

In an October 2014 rating decision denying the Veteran's claim for service connection for a cold injury of the bilateral lower extremities, the RO conceded exposure to extremely cold temperatures based on his combat service during the Korean War.

In a November 2014 NOD, the Veteran's representative noted that, in light of VA's inability to obtain the Veteran's service treatment records, VA has a heightened obligation to explain its findings.  The representative claimed that the October 2014 VA examination indicated that pertinent physical findings, complications, signs, or symptoms resulting from a cold injury, and that cold injury residuals impact his ability to work.  The representative also indicated that the Veteran reported pain, tingling, numbness, and cold sensitivity in his lower extremities.  The representative also stated that the Board is free to assess the medical evidence of record, including the Veteran's competent reports of his symptoms, and is not obligated to accept a physician's opinion.  Finally, the representative also noted that the VA has a heightened duty to explain findings as a result of VA's inability to obtain the Veteran's service treatment records.

The Veteran was provided an addendum opinion in August 2015.  The examiner noted that the Veteran had a subjective cold weather exposure injury in 1952 while in Korea, and that currently, at age 83, the Veteran had arthritis in his feet.  The examiner indicated that he could not say without pure speculation that the arthritis is the result of a cold weather injury.  The examiner further indicated that the Veteran's arthritis was most likely the result of the normal aging process, and the fact that his body mass index was over 30.  The examiner noted that the Veteran's x-ray evaluation of the hips, back, and knees also revealed osteoarthritis consistent with age.  

In an April 2017 appellant brief, the Veteran's representative argued that the amount of time the Veteran spent out in cold weather while in combat during the Korean War - as evidenced by the Veteran's Combat Infantry Badge - either caused or greatly contributed to the development of the Veteran's claimed cold conditions.

The Board notes that the Veteran has a current bilateral foot disorder.  Furthermore the Board notes that VA has conceded the Veteran's reported cold weather exposure.  Nevertheless, the Veteran is not entitled to service connection, because the weight of the evidence is not sufficient to demonstrate a medical nexus between the Veteran's current bilateral foot disorder and an in-service incurrence including cold weather exposure.

The August 2015 medical opinion indicates that the Veteran's current bilateral foot disorder was more likely than not related to the aging process as well as the Veteran's body mass index rather than an in-service cold weather injury.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient facts and data as applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no medical opinion of record indicating that a medical nexus exists between a current bilateral foot disorder and an in-service incurrence.  The Board notes the Veteran and his representative's contentions that his current bilateral foot disorder is related to a period of service.  The Veteran is certainly competent to report symptoms associated with frostbit residuals.  Goss v. Brown, 9 Vet. App. 109 (1996).  Nevertheless, x-rays of the Veteran's feet completed in October 2014 are indicative of osteoarthritis rather than a cold injury, and the Board affords these objective tests greater weight than the Veteran's lay reports.  Finally, the Veteran's treatment records indicate that he has manifested osteoarthritis in other joints (knees, shoulders, back) which treatment records do not indicate, and the Veteran has not claimed, were related to cold weather exposure or any other in-service incurrence.

The Board notes that the Veteran's representative has correctly stated that VA has a heightened duty to explain conclusions in light of the loss of the Veteran's service treatment records while the records were in government custody.  Nevertheless, VA has conceded exposure to cold weather.  Furthermore, the Veteran's representative indicated that the Veteran never sought treatment for cold weather exposure.  Therefore, VA has already conceded the Veteran's claimed in-service incurrence, and his in-service treatment records would not have been unlikely to corroborate the Veteran's claimed in-service incurrence anyway.

The Board also notes that the Veteran's representative has correctly stated that the Board as a fact finder is empowered to evaluate the amount of weight to afford medical opinions including the medical opinions of VA examiners.  Nevertheless, the Board is not an independent medical authority, and - despite not being required to afford much weight to any one medical opinion in a record - the Board must root medical conclusions on some competent medical authority.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As previously noted, no competent medical opinion of record indicates that a medical nexus exists between the Veteran's current disability and an in-service incurrence, and neither the Veteran nor the his representative has indicated that either the VA examination or addendum opinion was inadequate.

The Board also notes that, in response to a question of whether the Veteran's cold injury residuals impact his ability to work, the October 2014 examination noted that Veteran's reports that he cannot be on his feet for a prolong period of time, and that the Veteran's representative characterized this exchange as a finding that pertinent physical findings, complications, signs, or symptoms resulting from a cold injury, and that cold injury residuals impact the Veteran's ability to work.  Having reviewed the October 2014 examination in its entirety, the Board finds this characterization of this exchange as inaccurate.  A fair review of the examination indicates that the Veteran reported a cold exposure injury in 1952; he asserted that he was of the belief that such a cold exposure injury caused his current disability and his difficulty standing; but that the examiner found the Veteran's current disability was due to osteoarthritis and was unrelated to a period of service.  Additionally, the Veteran's representative ultimately conceded that the October 2014 examination was a negative opinion; in that it did not indicate a medical nexus existed between a current disability and an in-service incurrence.  Finally as the Veteran's representative concedes, the Board is empowered to weigh the evidentiary value of medical opinions, and the Board finds the August 2015 medical opinion most persuasive; because it provides the best explanation, of record, of the etiology of the Veteran's condition in light of relevant facts and data and reliable principles and methods.  See Nieves-Rodriguez.

The Board has also considered the contention that the amount of time the Veteran spent out in cold weather while in combat during the Korean War - as evidenced by the Veteran's Combat Infantry Badge - either caused or greatly contributed to the development of the Veteran's claimed cold conditions.  Nevertheless, the VA examination and addendum opinion took the Veteran's reports of cold weather exposure into consideration in evaluating the Veteran's claimed disability.
However, service connection is not granted merely for cold weather exposure, but rather such exposure must be shown to cause a chronic residual disability.  In this case, the evidence has not identified such a residual chronic disability.

The Board has also considered whether the Veteran is entitled to service connection in light of the statutory presumptions for chronic diseases.  The two pertinent potential conditions that provide a possible basis for the statutory presumption are organic diseases of the nervous system and arthritis.  Unfortunately, the Board finds that neither condition provides an adequate basis for service connection.

The Veteran's representative indicates that the Veteran reported symptoms including tingling and numbness.  The Veteran is certainly competent to report his symptoms, and his representative is certainly a generally reliable source of hearsay evidence of the Veteran's reports.  Nevertheless, the October 2014 VA examination was notably absent for reports of neurological symptoms, such as numbness and decreased sensation, in the Veteran's feet, and no neurologic disability was diagnosed.  Treatment records contained within the claims file are likewise absent for neurological symptoms, such as tingling and numbness, of the Veteran's feet.  

To the extent that the Veteran is manifesting pain in his feet, it has been liked to osteoarthritis.  During the October 2014 examination, the Veteran reported sensitivity to cold in his feet.  The Veteran's competency to report frost bite symptoms aside however, the VA examiner took these reports into consideration and did not diagnose the Veteran with a neurological condition or find a cold weather exposure residual.  Therefore, the weight of the evidence is not sufficient to demonstrate that the Veteran has manifested a disease of the nervous system, and, therefore, organic diseases of the nervous system do not provide an adequate basis for the statutory presumption of service connection.

The Veteran has been quite clearly diagnosed with osteoarthritis of his feet, and arthritis is certainly a chronic disease for the purposes of service connection.  Nevertheless, the weight of the evidence is not sufficient to demonstrate that the Veteran's current bilateral foot disorder manifested within one year of separation of service or continuity of symptomology since separation of service.  The earliest reports of arthritis contained within the Veteran's claims file occurred in a July 1997 VA psychological examination.  The Veteran reported that, at the time of the examination, arthritis was his major medical difficulty at that time.  The Veteran did not specifically identify arthritis of the feet, or pain in his feet, at that time, and the Veteran's treatment records indicate that he manifested arthritis in multiple joints.  Therefore, it is unclear from the record whether the Veteran was actually identifying symptoms of a foot disorder in July 1997.  Even giving the Veteran the benefit of the doubt and assuming he was referring to symptoms of a foot disorder, the earliest memorialization of arthritis symptoms does not occur until decades after the Veteran separated from service.  Given the dearth of evidence in the intervening years between separation from service and July 1997, the Board finds that the weight of the evidence does not demonstrate manifestations of a bilateral foot disorder within one year of separation of service or continuous symptomology from service.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between a current bilateral foot disorder and an in-service incurrence including cold weather exposure, of which there is also no record of manifestations within one year of separation of service or continuity of symptomology since separation of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a bilateral foot disorder is denied.


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


